Hendon, Judge,
concurring separately.
{¶ 26} The resolution of this case on appeal requires this court to review the trial court’s imposition of a monetary sanction as well as the extension, for approximately a year, of the noncompete portion of the original agreed order. In effect, on its face, it would appear that Mitchells will be the beneficiary of a double recovery for the violations that formed the basis for the finding of contempt.
{¶ 27} Perhaps a better disposition when the trial court made its finding of contempt in April 2009 would have been to allow Mitchells to elect which remedy it felt would provide better compensation for the violation of the noncompete provision — monetary damages or an extension of the agreed order, which was intended to provide Mitchells with an opportunity to market to and retain the clients who had previously been served by Bustle while he was employed there.
{¶ 28} In this case, I concur that the award of damages was well within the discretion of the court, and since I can find no way to undo the extended year of noncompetition, I must somewhat reluctantly concur in the whole judgment.